Citation Nr: 0122593	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  99-19 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Timeliness on an appeal from the denial of claims of 
entitlement to increased (compensable) disability ratings for 
residuals of a fracture of the left femur and multiple shell 
fragment wound scars, as well as service connection for 
chronic obstructive pulmonary disease (claimed as a right 
lung condition).

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased (compensable) disability 
rating for bilateral defective hearing.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to October 
1980.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Montgomery, Alabama, 
Department of Veterans Affairs (VA), Regional Office (RO).

The veteran presented testimony at a videoconference hearing 
held by the undersigned Member of the Board in April 2001.  A 
copy of the transcript of that hearing has been associated 
with the claims folder.

Pursuant to an opinion of VA General Counsel, VAOPGCPREC 9-
99, the Board notified the veteran of its intent to consider 
the timeliness of his appeal with respect to the evaluation 
of his left femur fracture, multiple shell fragment wound 
scars and service connection for chronic obstructive 
pulmonary disease (claimed as a right lung condition) claims 
only in a letter of July 20, 2001.  It was essentially 
contended that the veteran failed to file a timely and 
adequate substantive appeal regarding the above-mentioned 
claims within one year of the date of mailing of the 
notification of the determinations as to his left femur 
fracture, multiple shell fragment wound scars and chronic 
obstructive pulmonary disease (claimed as a right lung 
condition) claims.  To date, the veteran has not responded.

The veteran's claim for an increased rating for bilateral 
defective hearing is the subject of the 'REMAND' appended to 
the end of this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been obtained by the agency of 
original jurisdiction.

2.  The RO rendered determinations with respect to several 
claims, to include the veteran's PTSD, bilateral defective 
hearing, left femur fracture, multiple shell fragment wound 
scars and chronic obstructive pulmonary disease (claimed as a 
right lung condition) claims, in a March 1999 rating 
decision.

3.  The veteran was informed of these determinations, as well 
as his appellate rights and time limits, by VA letter dated 
April 9, 1999.

4.  The veteran filed a timely notice of disagreement of the 
determinations regarding PTSD, bilateral defective hearing, 
left femur fracture, multiple shell fragment wound scars and 
chronic obstructive pulmonary disease (claimed as a right 
lung condition) claims.  These claims were the subject of a 
statement of the case issued on August 31, 1999.

5.  In September 1999, the veteran filed a substantive appeal 
with respect to his PTSD and bilateral defective hearing 
claims only.  

6.  The veteran did not file a timely and adequate 
substantive appeal within 60-days from issuance of the 
statement of the case, or within one year of being notified 
of the rating action denying his left femur fracture, 
multiple shell fragment wound scars and chronic obstructive 
pulmonary disease (claimed as a right lung condition) claims.

7.  This appeal is from the rating assigned following a grant 
on an 'original' claim of service connection for PTSD.

8.  Throughout this appeal, the veteran's PTSD has been 
primarily manifested by symptoms of increased arousal, 
altered sleep pattern, easy frustration in certain 
situations, mild decrease in concentration, hypervigilence 
and increased startle, productive of a Global Assessment of 
Functioning score of 55.


CONCLUSIONS OF LAW

1.  The veteran did not timely and adequately perfect an 
appeal of the portions of the RO's March 1999 rating decision 
denying claims of entitlement to increased (compensable) 
disability ratings for residuals of a fracture of the left 
femur and multiple shell fragment wound scars, as well as 
service connection for chronic obstructive pulmonary disease 
(claimed as a right lung condition).  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.300-20.306 
(2000).

2.  The schedular criteria for an initial disability rating 
of 30 percent for PTSD, but no more, are met.  38 U.S.C.A. §§ 
1155 (West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.7, 4.126(a), 
Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2001).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC 
or Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
regulations have been amended to reflect this change in the 
law.  See 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2001).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Although the RO did not readjudicate the veteran's claims 
subsequent to the enactment of VCAA, the RO collected all 
identified medical records and other documentation necessary 
to adjudicate these claims.  As more fully detailed below, 
there is no indication in the record that there is any 
additional pertinent evidence that has not been associated 
with the claims file.  Thus, the Board finds that the veteran 
is not prejudiced by appellate review.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

i.  Timeliness

"[I]t is well-established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party, at any stage in the proceedings, 
and once apparent, must be adjudicated."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Johnson (Anne) 
v. Brown, 7 Vet. App. 25, 27 (1994) (per curiam); Zevalkink 
v. Brown, 6 Vet. App. 483, 488 (1994), aff'd, 102 F.3d 1236 
(Fed. Cir. 1996).  Accordingly, a court or tribunal always 
has authority to determine its jurisdiction over a case.  See 
Phillips v. Brown, 10 Vet. App. 25, 30 (1997) (citing Bell v. 
Hood, 327 U.S. 678, 66 S.Ct. 773, 90 L. Ed. 939 (1946)); 
Breslow v. Brown, 5 Vet. App. 560, 562 (1993)).

As a matter of right, when the RO issued a decision with 
respect to the veteran's left femur fracture, multiple shell 
fragment wound scars and chronic obstructive pulmonary 
disease (claimed as a right lung condition) claims in 1999, 
he was entitled to appeal the decision to the Board of 
Veterans' Appeals.  38 U.S.C.A. § 7104(a) (West Supp. 2000).  
The statutes governing an appeal to the Board are set forth 
in Chapter 71, title 38, United States Code.  The law 
provides, "An application for review on appeal shall not be 
entertained unless it is in conformity with this chapter."  
38 U.S.C.A. § 7108 (West 1991).

"An appeal consists of a timely filed Notice of Disagreement 
(NOD) in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal."  38 C.F.R. § 
20.200 (2000).  In the instant case, the veteran filed a NOD 
within one year of the date of the determination from which 
he sought to appeal; the NOD was timely and is not at issue 
in this decision.  38 U.S.C.A. § 7105(a) (West 1991); 38 
C.F.R. § 20.302(a) (2000).

The RO issued the veteran a statement of the case with 
respect to his PTSD, bilateral defective hearing, left femur 
fracture, multiple shell fragment wound scars and chronic 
obstructive pulmonary disease (claimed as a right lung 
condition) claims on August 31, 1999.

The law provides that the appeal must be filed within 60-days 
from the date that the agency of original jurisdiction (the 
RO in this case) mails the SOC to the appellant, or within 
the remainder of the one year period from the date of the 
mailing of the letter notifying the appellant of the 
determination being appealed.  38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. § 20.302(b) (2000).  The date of mailing of 
the SOC is presumed to be the date of the statement of the 
case.  Id.  The time period may, however, be extended for a 
reasonable period on request for good cause shown.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.303 
(2000).

The uncontroverted record shows that, in September 1999, the 
veteran filed a VA Form 9, Appeal to the Board, wherein he 
specifically expressed a desire to appeal the evaluation 
assigned for PTSD and bilateral defective hearing only.  
Neither the veteran, nor his accredited representative, 
submitted any additional statement that could be reasonably 
be construed as a decision to appeal the left femur fracture, 
multiple shell fragment wound scars and chronic obstructive 
pulmonary disease claims until February 2001, substantially 
beyond the time permitted for perfecting the appeal.

Similarly, there is no correspondence of record showing a 
request for an extension of time to file the substantive 
appeal.  Consequently, no question of good cause for untimely 
filing of a substantive appeal is for consideration.  See 
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.303 
(2000).

In June 2001, the veteran and his representative were given 
notice that the Board was going to consider whether the 
substantive appeal on claims of entitlement to increased 
(compensable) disability ratings for residuals of a fracture 
of the left femur and multiple shell fragment wound scars, as 
well as service connection for chronic obstructive pulmonary 
disease (claimed as a right lung condition), was timely and 
given an opportunity to request a hearing or present argument 
related to this timeliness issue.  See 38 C.F.R. § 20.203 
(2000).  Although the Board has the obligation to assess its 
jurisdiction, it must consider whether doing so in the first 
instance is prejudicial to the appellant.  Cf. Marsh v. West, 
11 Vet. App. 468 (1998); see also Bernard, supra.  In this 
case, the Board concludes that its consideration of this 
issue does not violate the appellant's procedural rights.  
The June 2001 letter to the appellant provided him notice of 
the pertinent regulations, as well as notice of the Board's 
intent to consider this issue.  He was given 60 days to 
submit argument on the timeliness issue and provided an 
opportunity to request a hearing.  He did not do so.

In considering the aforementioned laws and regulations, it is 
important to bear in mind that the Board is expounding upon 
an adjudication system deliberately designed by Congress to 
be pro-claimant.  See Hensley v. West, 212 F.3d 1255, 1262 
(Fed. Cir. 2000); Hayre v. West, 188 F.3d 1327, 1333 (Fed. 
Cir. 1999); Hodge v. West, 155 F.3d 1356, 1362-64 (Fed. Cir. 
1998).  Consequently, the Board is compelled to resolve 
"'interpretative doubt . . . in the veteran's favor'".  Boyer 
v. West, 210 F.3d 1351, 1355 (Fed. Cir. 2000) (citations 
omitted).

In this case, however, the Board finds that the veteran did 
not file a timely and adequate substantive appeal within one 
year of being notified of the rating action denying his 
claims of entitlement to increased (compensable) disability 
ratings for residuals of a fracture of the left femur and 
multiple shell fragment wound scars, as well as service 
connection for chronic obstructive pulmonary disease (claimed 
as a right lung condition).  Where there is no timely 
substantive appeal, the appeal is not in conformity with 
chapter 71, title 38, United States Code, and the Board may 
not entertain the application for appeal as a matter of law.  
38 U.S.C.A. § 7108 (West 1991).  Consequently, the veteran's 
appeal, with respect to his claims of entitlement to 
increased (compensable) disability ratings for residuals of a 
fracture of the left femur and multiple shell fragment wound 
scars, as well as service connection for chronic obstructive 
pulmonary disease (claimed as a right lung condition), must 
be dismissed.

Finally, the Board finds that notwithstanding the recent 
amendments to the law enacted by the Veterans Claims 
Assistance Act of 2000 and the new duty to assist 
regulations, no undue prejudice to the appellant is evident 
by a disposition by the Board herein, as the amended 
provisions of the Act specifically provide that VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000); codified as amended at 38 U.S.C.A. § 5103; 66 Fed. 
Reg. 45620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).  For the reasons set forth 
above, the Board finds that the veteran has not been 
perfected an appeal as to his left femur fracture, multiple 
shell fragment wound scars and chronic obstructive pulmonary 
disease (claimed as a right lung condition) claims, and there 
is no reasonable possibility that further assistance or 
development of the claims at the RO-level would change that 
determination.

ii. PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 
4.1 and 4.2 (2000).  

As a preliminary matter, the Board observes that the Court 
has held that there is a distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating of a service-connected condition.  Fenderson v. West, 
12 Vet. App. 119 (1999).  The Court noted that a claim for 
increased rating is a new claim, which is based upon facts 
different from those relied upon in a prior final denial of 
the veteran's claim.  Original claims are, as matter of law, 
those placed into appellate status by virtue of a NOD 
expressing disagreement with the initial rating awards and 
never ultimately resolved until the Board decision on appeal.  
See Fenderson at 125 (citations omitted).  At the time of an 
initial rating, "separate ratings can be assigned for 
separate periods of time based on the facts found," a 
practice known as "staged" ratings."  See Fenderson at 126 
(citing 38 C.F.R. §§ 3.400, 3.500).  The 
PTSD issue presently before the Board involves an initial 
rating.

Though the statement of the case listed the issue of service 
connection for PTSD, it concluded that service connection was 
warranted and assigned a 10 percent rating.  The statement of 
the case addressed the pertinent rating criteria and 
discussed the evaluation assigned.  The veteran filed a 
timely Form 9, substantive appeal and the issue of an 
increased rating for PTSD has been substantially developed 
for appellate review.  

38 C.F.R. § 4.126(a) provides that in evaluating a mental 
disorder, the rating agency shall consider the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission.  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.

A 10 percent evaluation is required when occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is required when occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is required when occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is required when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is required when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. Part 
4, Diagnostic Code 9411 (2000).

In conjunction with the present appeal, the veteran was 
afforded VA examination in January 1999.  The examiner noted 
that the veteran complained of continuous grieving of many of 
his buddies from the Vietnam War, as well as intrusive and 
recurrent memories which are with him twenty-four hours a 
day, seven days a week, occasionally intruding so that he 
sees, smells and even hears the sounds of Vietnam.  The 
veteran stated that he has little patience in certain 
situations, particularly when he knows he is right, he gets 
very easily disgusted with people who seem unreasonable to 
him.  He does not lose his temper easily outwardly, however, 
he knows that he is too quick to make judgements on occasions 
and to walk out.  Behavior like that has caused him to quit 
jobs on many occasions.  The veteran avoids many situations 
which he knows would provoke his loss of temper and so he 
avoids crowds, looks only at pleasant programs on TV, and has 
very few if any close friends.  He is sustained in his will 
to live by strong religious beliefs.  He considers himself a 
born again Christian and attends his church regularly.  As 
far as his relationships with people, he was told, not only 
by his ex-wife but all his girlfriends later on, that he was 
unable to express love, unable to feel love and unable to be 
close to anyone.  The veteran also indicated problems being 
in restaurants.  He makes a conscious effort not to 
continually scan the crowd around him but is significantly 
hypervigilant and suffers from increased startle.  His sleep 
has never been normal since his combat experience.  Sleep was 
noted to be interrupted occasionally without reason, very 
often by dreams most of which deal with his experiences in 
Vietnam, both good and bad.  His affect has never been as 
carefree since the experience of the Vietnam War.

On mental status examination, the veteran was noted to be a 
very pleasant quiet male who looks his stated age.  He 
minimized his problems and avoided giving details of the 
history of his combat experience.  He had no impairment of 
thought process.  The examiner noted that the veteran gave 
his history in a goal oriented logical manner.  However, his 
central nervous system arousal was noted to be obvious while 
giving history of experiences during combat.  He got slightly 
teary and choked up.  He also admitted to flashbacks.  His 
concentration was slightly decreased and his continuous 
tension and anxiety occasionally prevented his recollection 
of recent events, however, his memory was within normal 
limits.

In summary, the examiner indicated that veteran has 
experienced combat and was injured twice.  He has recurrent 
and intrusive distressing recollections of it as well as 
distressing dreams.  The veteran's flashbacks on occasion 
have hallucinatory qualities and he does experience intense 
psychological distress at exposure to the memories.  The 
veteran tries to avoid thoughts and feelings associated with 
the trauma as well as the activities which arouse the 
recollections.  The veteran has been unable to have close 
relationships with his loved ones.  The veteran has 
persistent symptoms of increased arousal as described above, 
his easy frustration in certain situations, mild decrease in 
concentration, hypervigilance and increased startle.  A 
diagnosis of chronic PTSD, with industrial and social 
impairment, was indicated.  The veteran's Global Assessment 
of Functioning score was judged to be 55.

The veteran also presented at a videoconference hearing held 
by the undersigned Member of the Board in April 2001, wherein 
he essentially indicated that his PTSD was far more disabling 
than its current disability rating suggests.  The veteran 
indicated that he had never been really treated by a 
psychiatrist.  However, he noted that he had really bad 
thought of committing suicide about 10 years ago.  He further 
indicated that he has problems controlling his temper and 
experiences panic attacks, described as "thoughts of a head-
on crash."  The veteran further indicated that on occasion 
his disability sometimes progresses to the point where he 
thinks about harming others; therefore, he tries to avoid 
people. 

With these considerations in mind, based on the current 
medical evidence of record, the Board finds that the 
schedular criteria for a 30 percent disability rating under 
the "new" mental disorders regulations are met.  Indeed, 
the veteran's recent VA mental disorder examination shows 
that he does have an occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  The VA 
examiner noted that the veteran's persistent symptomatology 
included increased arousal, altered sleep pattern, easy 
frustration in certain situations, mild decrease in 
concentration, hypervigilence and increased startle.  In 
addition, the CAVC, citing to the Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994), has pointed out 
that the GAF score of 55 (assigned by the VA examiner in this 
case) indicates moderate difficulty in social, occupational, 
or school functioning.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995). 

Although the veteran testified that he experiences panic 
attacks and has problems controlling his temper, the 
objective medical evidence of record does not establish 
entitlement to a 50 percent evaluation.  His symptoms are not 
shown to arise to the level of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships that would warrant a 50 percent evaluation 
under the "new" regulations.

Granting the veteran the benefit of the doubt, the Board 
concludes that the schedular criteria for an initial 
disability rating of 30 percent, but no more, are met for the 
veteran's PTSD.  38 U.S.C.A. § 5107(b) (West Supp. 2001).

Application of the extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2000).  There is no 
objective evidence that the veteran's service-connected PTSD 
presents such an exceptional or unusual disability picture, 
with such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

Finally, the Board finds that notwithstanding the recent 
amendments to the law enacted by the Veterans Claims 
Assistance Act of 2000, no undue prejudice to the appellant 
is evident by a disposition by the Board herein, as the 
amended provisions of the Act specifically provide that VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance will aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).   In 
this case, the veteran was afforded adequate VA examination 
with respect to his PTSD.  In addition, the veteran testified 
that he had not had ongoing psychiatric treatment.  Thus, 
there do not appear to be any additional medical records that 
have not been associated with the claims folder.  Therefore, 
there is no reasonable possibility that further assistance or 
development of the claim at the RO-level would change the 
determination herein.


ORDER

The veteran having failed to perfect an appeal, the claims of 
entitlement to increased (compensable) disability ratings for 
residuals of a fracture of the left femur and multiple shell 
fragment wound scars, as well as service connection for 
chronic obstructive pulmonary disease (claimed as a right 
lung condition) are dismissed.

An initial disability rating of 30 percent for PTSD, but no 
more, is granted, subject to regulations governing the 
payment of monetary awards.


REMAND

During the pendency of this appeal, various amendments became 
effective as to section of the VA Schedule for Rating 
Disabilities pertaining to Hearing Impairment (June 10, 
1999).

By decision issued in March 1999, the Montgomery VARO denied 
entitlement to an increased (compensable) disability rating 
for bilateral defective hearing.  Although the veteran was 
issued a statement of the case in August 1999, following the 
effective date of the regulatory amendments, he was only 
provided with a copy of the "old" rating criteria.  

The CAVC has held that where, as in this case, the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise or permitted 
the Secretary of the VA to do otherwise and the Secretary did 
so.  Karnas, 1 Vet. App. at 313 (1991).  Because Congress has 
not provided otherwise in this particular instance and the 
veteran filed his claim prior to this regulatory revision, 
the Board concludes that his bilateral defective hearing 
claim should have been reviewed under both the "old" and 
"new" rating criteria.  Id. 

Since this claim must be remanded for procedural purposes, 
and in view of the time period that has elapsed since 
previous examination, the veteran should also be afforded a 
'new' VA audiometric examination.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

On the basis of the current record, the Board has identified 
certain duties to notify and to assist that must be rendered 
to comply with the VCAA.  This development does not take the 
place of the RO's responsibility for also ensuring compliance 
with the VCAA.  Accordingly, the case is REMANDED for the 
following: 

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his bilateral defective 
hearing, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources she identifies should then be 
requested.  Efforts to obtain these 
records should also be documented and any 
evidence received in response to this 
request should be associated with the 
claims folder.

2.  The RO must schedule the veteran for 
a VA audiology examination to determine 
the current severity of the veteran's 
service-connected bilateral defective 
hearing.  All indicated tests and 
studies, to include an audiometric 
evaluation with Maryland CNC testing, 
should be accomplished.  The claims file 
must be made available and reviewed by 
the examiner in conjunction with the 
examination.  The examination report 
should then be associated with the 
veteran's claims folder.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 
2001) and 66 Fed. Reg. 45, 620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156, 3.159, 
3.326(a)) are fully met.  

4.  The RO should then re-adjudicate the 
veteran's claim of entitlement to 
increased (compensable) disability rating 
for bilateral defective hearing.  To this 
end, consideration should be given to any 
additional applicable laws and 
regulations, including the versions of the 
VA General Rating Formula for Hearing 
Impairment in effect both prior to and 
after June 10, 1999.  If the benefit 
sought on appeal remains denied, in any 
way, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to report 
for any scheduled examination may result in the denial of the 
claim on appeal.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 



